
	
		II
		111th CONGRESS
		2d Session
		S. 2938
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Thune (for himself,
			 Mr. Vitter, Mr.
			 Inhofe, Mr. Johanns,
			 Mrs. Hutchison, Mr. Brownback, Mr.
			 LeMieux, Mr. Burr,
			 Mr. Enzi, Mr.
			 Coburn, Mr. Barrasso,
			 Mr. Bennett, Ms. Snowe, Mr.
			 Grassley, Mr. Ensign,
			 Mr. Crapo, Mr.
			 Wicker, Mr. Bunning,
			 Mr. Graham, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To terminate authority under the Troubled
		  Asset Relief Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Erasing our National Debt Through
			 Accountability and Responsibility Plan Act of
			 2010.
		2.Repeal of the Troubled Asset Relief
			 Program
			(a)In generalNotwithstanding any other provision of law,
			 the authorities provided under section 101(a) of the Emergency Economic
			 Stabilization Act of 2008 (excluding section 101(a)(3)) and under section 102
			 of such Act shall terminate as of the date of enactment of this Act.
			(b)Lowering of national debt limit To
			 correspond to TARP repaymentsSection 3101 of title 31, United States
			 Code, is amended—
				(1)in subsection (b), by inserting after the
			 dollar limitation contained in such subsection the following: , as such
			 amount is reduced by the amount described under subsection (d);
			 and
				(2)by adding at the end the following new
			 subsection:
					
						(d)The amount described under this subsection
				is the amount that equals the amount of all assistance received under title I
				of the Emergency Economic Stabilization Act of 2008 that is repaid on or after
				the date of enactment of this subsection, along with any dividends, profits, or
				other funds paid to the Government based on such assistance on or after the
				date of enactment of this
				subsection.
						.
				
